DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Claim Status
Claims 21 & 22 are newly added.
Claims 1—9 and 11—22 are pending.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In The Claims,

1. (Currently Amended) A method comprising:
receiving a first message from a first subchain at a smart contract of a second subchain, wherein the smart contract of the second subchain comprises a public-key-share list of the first subchain, wherein the first message comprises a threshold signature of the first subchain that indicates the first message is approved by a consensus of member nodes of the first subchain according to a pre-agreed-upon consensus protocol known to both the first subchain and the second subchain;
validating the first message based on and (2) determining if the first message is valid based on the threshold signature included in the first message, including validating the threshold signature is validated by a group public key derived from a plurality of key shares of the public-key-share list of the first subchain stored in the second subchain according to the pre-agreed-upon consensus protocol known to both the first subchain and the second subchain; and
executing a transaction based on the first message responsive to the first message being determined valid.


11. (Currently Amended) A cross-chain messaging mechanism in a first subchain comprising: 
a network interface; 
a processor coupled to the network interface; and 
a memory coupled to the processor comprising a public-key-share list and instructions executable by the processor to: 
receive a first message from a first subchain at a second subchain via the network interface, wherein the second subchain comprises a public-key-share list of the first subchain, wherein the first message comprises a threshold signature of the first subchain that indicates the first message is approved by a consensus of a plurality of member nodes of the first subchain according to a pre-agreed-upon consensus protocol know to both the first subchain and the second subchain; 
determine if the message is valid based onand (2) determining if the first message is valid based on the threshold signature included in the first message, including validating the threshold signature is validated by a group key derived from a plurality of key shares of the public-key-share list of the first subchain stored in the second subchain according to the pre-agreed-upon consensus protocol known to the first subchain and the second subchain; and 
respond to the message being concluded valid by executing a transaction based on the message.


Allowable Subject Matter
Claims 1—9 and 11—22 are allowed.
No reason for allowance is necessary as the record is clear based on prosecution history and examiner’s claim amendments above. It is also noted that, claims 1-9 were indicated as allowed in previous communications.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/            Primary Examiner, Art Unit 2434